Citation Nr: 1548044	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for PTSD and assigned an initial disability rating of 30 percent.  The Veteran disagrees with the initial disability rating assigned.  

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for PTSD and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The record reflects that the Veteran's most recent VA examination for his PTSD occurred in November 2007.  The fact that a VA examination is eight years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran has indicated that his PTSD has worsened in severity since the last VA examination.  Specifically, a November 2008 VA treatment record reflects the Veteran's contention that his symptoms have worsened in severity.  The Veteran specifically identified increased panic attacks and anxiety, increased discomfort with crowds, increased desire to be socially isolative and difficulty interacting with others, and increased memory impairment.  In the March 2009 Notice of Disagreement, the Veteran further indicated that he has experienced a "deterioration" of his mental condition, specifically noting the increased panic attacks and anxiety, increased discomfort with crowds, increased desire to be socially isolative and difficulty interacting with others, and increased memory impairment.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected PTSD.  Snuffer, 10 Vet. App. at 400. 

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  In the March 2009 Notice of Disagreement, the Veteran indicated that he retired as a police officer due to increased stress of the job and his inability to "function or interact with others on a sustained basis."  The Veteran indicated that he tried to work as a night security guard or ferrying cars due to the isolative nature of these jobs, but was still unable to function.  Moreover, in the November 2011 VA examination report, the VA examiner opined that the Veteran's PTSD symptoms had a profound effect on his occupational functioning, resulting in his retirement after 27 years.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand of entitlement to an increased disability rating for PTSD, and the need for additional development including proper VCAA notice, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include all psychiatric treatment records dated after July 2010.  

2. Provide the Veteran with the appropriate VCAA notice for the claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

3. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his educational attainment, post-service work history, and additional training (VA Form 21-8940).  All actions to obtain the requested statement should be documented fully in the claims file. 

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered. 

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




